IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-11150
                        Conference Calendar



ARTURO GONZALES RODRIGUEZ,
also known as Arturo Rodriguez Gonzales

                                             Plaintiff-Appellant,

versus

HOWARD L. DECKER ET AL.,

                                             Defendants,

HOWARD L. DECKER; ANGELO C. PHILLIPS

                                             Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 1:96-CV-155
                       - - - - - - - - - -

                           August 27, 1999

Before KING, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Arturo Gonzales Rodriguez, Texas prisoner # 570735,

challenges the district court’s judgment in favor of the

appellees following a bench trial on the merits of his 42 U.S.C.

§ 1983 lawsuit alleging that prison guards used excessive force

on him without provocation, that he had been issued a false



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-11150
                                -2-

disciplinary case to cover up the guards’ assault, and that he

had been denied adequate medical care.

     This court cannot review the errors complained of without a

transcript of the bench trial which was held in the district

court.   Rodriguez did not include the trial transcript in the

record on appeal, although it is his duty as an appellant to

provide a transcript of all relevant evidence to support his

appellate argument.   See Fed. R. App. P. 10 (b)(2); See

Richardson v. Henry, 902 F.2d 414, 416 (5th Cir. 1990); Powell v.

Estelle, 959 F.2d 22, 26 (5th Cir. 1992).   Accordingly,

Rodriguez’s appeal is DISMISSED.   See 5TH CIR. R. 42.2.